IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert S. Riede,                                :
                      Petitioner                :
                                                :
                      v.                        :   No. 337 C.D. 2015
                                                :   Submitted: February 19, 2016
Pennsylvania Board of Probation                 :
and Parole,                                     :
                 Respondent                     :



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                                FILED: August 8, 2016

               Before this Court are (i) the petition of Robert S. Riede for review of
the January 21, 2015 determination of the Pennsylvania Board of Probation and
Parole (Board), which affirmed its recommitment of Riede as a convicted parole
violator to serve 18 months of backtime1 and the recalculation of his parole
violation maximum date, and (ii) the petition of Christopher E. Farrell, Esq., a
public defender in Wayne County (Counsel), for leave to withdraw as counsel for
Riede on the grounds that the petition for review is frivolous. Because we conclude
that Counsel has not satisfied the technical requirements for withdrawal as


1
  “‘Backtime’ is the portion of a judicially imposed sentence that a parole violator must serve as
a consequence of violating parole before he is eligible for re-parole.” Palmer v. Pennsylvania
Board of Probation and Parole, 134 A.3d 160, 162 n.1 (Pa. Cmwlth. 2016).
appointed counsel for a parolee contesting a revocation and recommitment
decision, we deny the petition for leave to withdraw without prejudice and do not
reach the merits of the petition for review.
             On May 7, 2007, Riede was released on parole from the State
Correctional Institution (SCI) at Chester; at the time of his release, Riede had a
parole violation maximum date of September 18, 2013 based on an 8 to 16 year
sentence imposed by the Court of Common Pleas of Monroe County in 1997.
(Certified Record (C.R.) at 12.) On June 9, 2011, federal authorities arrested Riede
in North Carolina based upon an arrest warrant issued in the Middle District of
Pennsylvania. (C.R. at 35, 37.) The Board lodged a warrant to detain Riede on
June 10, 2011; this detainer was canceled on September 18, 2013, Riede’s original
maximum date.      (C.R. at 20.)    Riede was extradited from North Carolina to
Pennsylvania where he was held in Lackawanna County Prison on a federal
detainer without posting bail. (C.R. at 64.)
             On March 4, 2014, Riede pleaded guilty to one count of conspiracy to
distribute 5 kilograms or more of a substance containing a detectable amount of
cocaine, a Schedule II controlled substance, in violation of 21 U.S.C. § 846. (C.R.
at 38-46.) The Board relodged its detainer against Riede on June 20, 2014 based
on the new conviction. (C.R. at 22.) On June 23, 2014, Riede was sentenced in
the United States District Court for the Middle District of Pennsylvania to time
served with a three-year period of supervised release. (C.R. at 57-63.)
             On June 24, 2014, the Board served Riede with notice of charges and
its intent to hold a parole revocation hearing while Riede was still in Lackawanna
County Prison, and on that date, Riede signed a waiver and admission form in
which he waived his revocation hearing and admitted his guilty plea to the federal


                                          2
charge. (C.R. at 23, 33.) On June 25, 2014, Riede was returned to the Board’s
custody at SCI Waymart. (C.R. at 66.)
                 On September 19, 2014, the Board issued a decision recommitting
Riede as a convicted parole violator to serve 18 months backtime based upon a
conviction of conspiracy to commit controlled substances, setting a parole
eligibility date of December 23, 2015, and recalculating Riede’s parole violation
maximum date as November 4, 2020. (C.R. at 69.) In making this recalculation of
the maximum date, the Board determined that Riede owed 2,326 days when he was
paroled on May 7, 2007 with an original maximum date of September 18, 2013,
and that Riede became available to serve his original sentence on June 23, 2014.
(C.R. at 67.)
                 Riede filed a timely petition for administrative review, and the Board
affirmed its earlier decision on January 21, 2015.2 (C.R. at 72-73, 80-81.) Riede,
acting pro se, filed a petition for review of the Board’s denial of his petition for
administrative review with this Court. Riede also filed an application to proceed in
forma pauperis; by a March 30, 2015 per curiam order, this Court granted Riede
permission to proceed in forma pauperis and appointed the Wayne County Public
Defender to represent Riede in this matter. On July 15, 2015, Counsel filed a
petition for leave to withdraw and an Anders brief3 in support of the petition.
Riede thereafter filed a pro se brief, and the Board filed a brief in response.



2
  Following his initial petition for administrative review, Riede submitted three other items of
correspondence to the Board after his initial appeal that contained additional legal argument; the
Board did not address this correspondence pursuant to its regulations providing that second or
subsequent requests for administrative relief will not be received. (C.R. at 71, 74-80, 82-91); see
also 37 Pa. Code § 73.1(b)(4).
3
    See Anders v. California, 386 U.S. 738 (1967).

                                                 3
               When evaluating a petition for leave to withdraw as appointed counsel
for a parolee challenging a revocation decision, we first determine whether counsel
has satisfied the technical requirements of: (i) notifying the inmate of his request
to withdraw; (ii) furnishing the inmate with a copy of the Anders brief or a no-
merit letter satisfying the requirements of Commonwealth v. Turner, 544 A.2d 927
(Pa. 1988);4 and (iii) advising the inmate of his right to retain new counsel or raise
any new points he might deem worthy of consideration by submitting a brief on his
own behalf. Craig v. Pennsylvania Board of Probation and Parole, 502 A.2d 758,
760 (Pa. Cmwlth. 1985); see also Hughes v. Pennsylvania Board of Probation and
Parole, 977 A.2d 19, 22-25 (Pa. Cmwlth. 2009) (en banc); Wesley v. Pennsylvania
Board of Probation and Parole, 614 A.2d 355, 356 (Pa. Cmwlth. 1992). Only
once appointed counsel has fully complied with the technical requirements for
withdrawal will the court independently evaluate the proceedings before the Board
to determine whether the appeal is frivolous or without merit.                      Jefferson v.


4
  Where there is a constitutional right to counsel, court-appointed counsel seeking to withdraw
must submit an Anders brief that (i) provides a summary of the procedural history and facts, with
citations to the record; (ii) refers to anything in the record that counsel believes arguably
supports the appeal; (iii) sets forth counsel’s conclusion that the appeal is frivolous; and (iv)
states counsel’s reasons for concluding that the appeal is frivolous. Commonwealth v. Santiago,
978 A.2d 349, 361 (Pa. 2009). Alternatively, where the parolee has only a statutory, rather than
a constitutional, right to counsel, appointed counsel may submit a Turner no-merit letter instead
of an Anders brief; a no-merit letter must set forth: (i) the nature and extent of counsel’s review
of the case; (ii) each issue that the inmate wishes to raise on appeal; and (iii) counsel’s
explanation of why each of those issues is meritless. Turner, 544 A.2d at 928; Seilhamer v.
Pennsylvania Board of Probation and Parole, 996 A.2d 40, 43 & n.4 (Pa. Cmwlth. 2010);
Hughes v. Pennsylvania Board of Probation and Parole, 977 A.2d 19, 26 (Pa. Cmwlth. 2009)
(en banc). Only a statutory right to counsel exists here and therefore only a no-merit letter is
required. Seilhamer, 996 A.2d at 42 n.4; Hughes, 977 A.2d at 25-26. This Court, however, will
not deny a petition for leave to withdraw where an Anders brief is filed but only a no-merit letter
will suffice but instead will simply apply the lack of merit standard where there is no
constitutional right to counsel and a no-merit letter would suffice. Hughes, 977 A.2d at 26 n.4.

                                                4
Pennsylvania Board of Probation and Parole, 705 A.2d 513, 514 (Pa. Cmwlth.
1998); Hont v. Pennsylvania Board of Probation and Parole, 680 A.2d 47, 48 (Pa.
Cmwlth. 1996) (en banc); Wesley, 614 A.2d at 356.
             We conclude that Counsel has not satisfied the technical requirements
for withdrawal and therefore we do not reach the merits of Riede’s petition for
review. There is no indication in the record that Counsel served either his petition
for leave to withdraw as counsel or his Anders brief, which was attached as an
exhibit to the petition, on Riede. Indeed, the certificate of service submitted by
Counsel demonstrates that service was made to counsel for the Board and to the
Attorney General, but there is no mention of service to Riede. Furthermore, Riede
avers in his pro se brief that after being informed that Counsel had been appointed
to represent him, he has not received any subsequent communication from
Counsel. (Petitioner’s Br. at 6.) While the July 20, 2015 per curiam order issued
by this Court advised that Riede may obtain substitute counsel at his own expense
or file a brief on his own behalf, Counsel served that order on Riede as the order
directed him to do, and Riede subsequently filed a pro se brief, Counsel’s service
of this order alone did not discharge the requirements for withdrawal from
representation.
             We also conclude that Counsel did not meet the technical
requirements for withdrawal from representation because his Anders brief did not
sufficiently analyze the issues Riede seeks to raise on appeal or address all the
issues that Riede intended to argue.     In an Anders brief or a no-merit letter
submitted in support of a petition for leave to withdraw, counsel must not only
state his conclusion that the appeal is frivolous or without merit but must also
conduct an analysis explaining why each issue the petitioner seeks to raise on


                                         5
appeal is frivolous or without merit. Commonwealth v. Santiago, 978 A.2d 349,
361 (Pa. 2009); Turner, 544 A.2d at 928-29; Seilhamer v. Pennsylvania Board of
Probation and Parole, 996 A.2d 40, 43-44 & n.5 (Pa. Cmwlth. 2010); Jefferson,
705 A.2d at 514. This Court will also deny a petition for leave to withdraw as
counsel where counsel fails to analyze why the petitioner’s issues lack merit5 or
where counsel fails to address an issue that a petitioner sought to raise on appeal.6
In addressing the challenge raised by Riede to the calculation of his parole
violation maximum date, Counsel in his Anders brief has merely summarily stated
that the Board has the legal authority to change Riede’s maximum date and Riede’s
appeal is without merit with no analysis to support Counsel’s conclusion that the
Board’s calculation of his maximum date was correct. Furthermore, Counsel does
not address the assertion by Riede in his petition for review that he was entitled to
double credit for the time applied to his federal sentence and does not mention or
attempt to distinguish either of the two cases that Riede cited in his petition for



5
  See, e.g., Seilhamer, 996 A.2d at 44 (holding that appointed counsel had not satisfied the
technical requirements of a no-merit letter because there was no explanation or analysis
supporting counsel’s conclusion that the issue that the petitioner sought to raise on appeal was
without merit); Banks v. Pennsylvania Board of Probation and Parole, 827 A.2d 1245, 1249 (Pa.
Cmwlth. 2003) (holding that counsel’s failure to provide sufficient legal analysis to support the
conclusion in his Anders brief that the Board properly denied the petitioner credit for street time
precluded the Court from undertaking “our own independent evaluation, no matter that even with
cursory research, we could find that the appeal was frivolous”); Jefferson, 705 A.2d at 514
(holding that counsel’s “cursory explanation, with no analysis to support his conclusions [that the
petitioner’s parole violation maximum date was calculated correctly] nor any citation to the
record” did not “meet the requirement that the ‘no merit letter’ provide ‘analysis’ of [the
petitioner]’s allegedly frivolous claims”).
6
  See, e.g., Hont, 680 A.2d at 48 (denying counsel’s petition for review because counsel
neglected to analyze two of the three issues the petitioner sought to raise on appeal); Wesley, 614
A.2d at 356-57 (holding counsel’s Anders brief was facially defective because it failed to address
two of the four issues the petitioner raised in his petition for review).

                                                6
review.7 Counsel therefore has failed to meet the requirements for withdrawal and
this Court will not address the merits of Riede’s appeal.
              Accordingly, we deny Counsel’s petition for leave to withdraw, with
leave to refile.


                                         ______________________________________
                                         JAMES GARDNER COLINS, Senior Judge




7
  See Yates v. Pennsylvania Board of Probation and Parole, 48 A.3d 496 (Pa. Cmwlth. 2012);
Davidson v. Pennsylvania Board of Probation and Parole, 722 A.2d 232 (Pa. Cmwlth. 1998).
Nor does Counsel address the applicability of Section 6138(a)(5.1) of the Prisons and Parole
Code, 61 Pa. C.S. § 6138(a)(5.1), relating to the order of service of sentences when a parole
violator is convicted of new federal criminal charges. See Banks v. Pennsylvania Board of
Probation and Parole, 136 A.3d 1102 (Pa. Cmwlth. 2016). In determining the issues that Riede
seeks to raise on appeal, Counsel appears to have ignored Riede’s petition for review and instead
looked only to a memorandum of law that Riede had originally sent to the Board following his
initial petition for administrative review and then subsequently attached to his Application for
Leave to Proceed In Forma Pauperis. Even if this memorandum of law is considered the
operative document for determining what issues Riede seeks to raise on appeal, Counsel did not
address all of the issues cited by Riede in the memorandum of law, including (i) whether the
Board’s recommitment of Riede beyond his original judicially imposed sentence maximum date
unconstitutionally usurps the power of the judiciary; (ii) whether the Board’s recommitment of
Riede beyond his original maximum date violates the Ex Post Facto clause of the United States
Constitution; and (iii) whether the Board abused its discretion in recommitting him as a
convicted parole violator to serve his remaining term without giving him any credit for time
spent at liberty on parole. See 61 Pa. C.S. § 6138(a)(2.1); Pittman v. Pennsylvania Board of
Probation and Parole, 131 A.3d 604 (Pa. Cmwlth.) (en banc), petition for allowance of appeal
granted, ___ A.3d ___ (Pa., No. 90 MAL 2016, filed May 23, 2016).

                                               7
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Robert S. Riede,                          :
                    Petitioner            :
                                          :
                    v.                    :   No. 337 C.D. 2015
                                          :
Pennsylvania Board of Probation           :
and Parole,                               :
                 Respondent               :


                                     ORDER

             AND NOW, this 8th day of August, 2016, the petition for leave to
withdraw as counsel filed by Christopher E. Farrell, Esq., (Counsel) in the above-
captioned matter is hereby DENIED without prejudice. Counsel is granted leave to
refile the petition for leave to withdraw as counsel within thirty (30) days from the
date of this Order with a supporting brief in accordance with Anders v. California,
386 U.S. 738 (1967), or a no-merit letter. Counsel is further directed to file a
certificate of service demonstrating service of a copy of such re-filed petition for
leave to withdraw and Anders brief or no-merit letter on Petitioner Robert S. Riede.
If Counsel concludes, upon reconsideration, that the above-captioned appeal is not
frivolous, Counsel shall submit a brief on the merits of the appeal within thirty (30)
days of the date of this Order. Consideration of the merits of the petition for
review is deferred until Counsel files a new petition for leave to withdraw or a
brief on the merits of the appeal.


                                     ______________________________________
                                     JAMES GARDNER COLINS, Senior Judge